       1:19-cv-02006-BHH   Date Filed 07/20/20   Entry Number 37   Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF SOUTH CAROLINA
                            COLUMBIA DIVISION

 Janoblin Brown,                         )       C/A No.: 1:19-2006-BHH-SVH
                                         )
                      Plaintiff,         )
                                         )
 vs.                                     )
                                         )                 ORDER
 South Carolina Department of            )
 Corrections, Timothy Jackson,           )
 Damion Gaskin, LaQuinta Neals-          )
 Rasberry, and Chelsea McRae,            )
                                         )
                     Defendants.         )
                                         )

        This action was filed in this court on July 18, 2019. [ECF No. 1].

Pursuant to the last scheduling order, dispositive motions, if any, were to be

filed by no later than July 13, 2020. [ECF No. 20]. This deadline has now

expired.

        Because the discovery and dispositive motions deadlines in this case

have passed and no dispositive motions were filed, this case is ready for trial.

The Clerk is hereby directed to forward the file to the United States District

Judge for trial.

        IT IS SO ORDERED.



July 20, 2020                                Shiva V. Hodges
Columbia, South Carolina                     United States Magistrate Judge
